191 Ga. App. 278 (1989)
381 S.E.2d 426
IN THE INTEREST OF D. R. C.
A89A0750.
Court of Appeals of Georgia.
Decided April 6, 1989.
Larry L. Duttweiler, for appellant.
Michael J. Bowers, Attorney General, H. Perry Michael, First Assistant Attorney General, Stephanie B. Manis, Deputy Assistant Attorney General, Carol A. Cosgrove, William C. Joy, Senior Assistant *279 Attorneys General, Joseph E. Cheely III, for appellee.
McMURRAY, Presiding Judge.
Appellant, the mother of D. R. C., appeals from the order of the Juvenile Court of Gwinnett County terminating her parental rights in the child. Held:
1. We must reverse, due to deficiencies in the State's petition for termination of parental rights which were raised at the hearing through appellant's motion to dismiss the petition.
The State's petition fails to provide any of the facts upon which it is predicated. The allegations of the petition merely provide a condensation of the statutory provisions of OCGA § 15-11-81 (a) and (b) (4) (A), rather than setting forth in ordinary and concise language the facts required by OCGA § 15-11-25. Since the State's petition fails to set forth in ordinary and concise language the facts demonstrating the nature of the appellant's alleged failure to provide proper parental care or control, appellant lacked sufficient information to enable her to prepare her defense. This amounted to a denial of due process. See T. L. T. v. State of Ga., 133 Ga. App. 895, 897 (1) (212 SE2d 650).
The State's petition also failed to comply with OCGA § 15-11-82 (c) by stating clearly the effects of an order of termination of parental rights as stated in OCGA § 15-11-80. The petition contained the first sentence of OCGA § 15-11-80 almost verbatim, but did not provide any notice of the effects of the second sentence of that paragraph which provides: "The parent is not thereafter entitled to notice of proceedings for the adoption of the child by another, nor has the parent any right to object to the adoption or otherwise to participate in the proceedings." Insofar as Moss v. Moss, 135 Ga. App. 401, 403 (2) (218 SE2d 93), may suggest a contrary result, we note that decision preceded the enactment of OCGA § 15-11-82 and therefore is not controlling.
2. We need not address appellant's remaining enumeration of error challenging the sufficiency of the evidence. See In re J. D. H., 188 Ga. App. 466 (2) (373 SE2d 279).
Judgment reversed. Carley, C. J., and Beasley, J., concur.